
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27


SECOND AMENDMENT
dated as of October 21, 2002

between

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company

HUNTSMAN (EUROPE), BVBA,
as Master Servicer

and

and J.P. MORGAN (IRELAND) PLC,
as Trustee

to

SERIES 2000-1 SUPPLEMENT

Dated as of December 21, 2000


--------------------------------------------------------------------------------




        THIS AMENDMENT, dated as of October 21, 2002 (the "Amendment") between
Huntsman Receivables Finance LLC (the "Company"), a Delaware limited liability
company; Huntsman (Europe) BVBA (the "Master Servicer"); and J.P. Morgan
(Ireland) plc, successor-in-interest to Chase Manhattan Bank (Ireland) plc, as
trustee (the "Trustee"), modifies the Series 2000-1 Supplement dated as of
December 21, 2000, as amended by an amendment dated as of December 18, 2001 (the
"Supplement"), which supplements the Amended and Restated Pooling Agreement,
dated as of June 26, 2001 (the "Pooling Agreement" and, together with the
Supplement, the "Agreement") between the Company, the Master Servicer and the
Trustee.

        WHEREAS, the parties hereto (the "Parties") wish to amend the
Supplement;

        WHEREAS, Section 10.01(c) of the Pooling Agreement permits the amendment
of the Supplement upon the terms and conditions specified therein;

        WHEREAS, Section 11.07(b) of the Supplement permits the amendment of the
Supplement with the written consent of the Funding Agent and the Series 2000-1
Majority Purchasers to add any other provisions to or change in any manner or
eliminate any of the provisions of the Supplement; and

        WHEREAS, the Parties have provided prior written notice of the Amendment
to the Series 2000-1 Rating Agencies in accordance with the requirements of
Section 11.07(c)(ii) of the Supplement;

        NOW, THEREFORE, the Parties agree that the Supplement is hereby amended
effective as of the date hereof and the Parties agree hereto as follows:

        Section 1.    Definitions.    Capitalized terms used but not defined
herein shall have the meaning assigned to such terms in Annex X to the Pooling
Agreement.

        Section 2.    Amendment.    

        (a)  The text of Section 1.01 is hereby deleted in its entirety and
shall be replaced with the following:

        "Capitalized terms used herein shall unless otherwise defined or
referenced herein, have the meanings assigned to such terms in Annex X to the
Pooling Agreement or Schedule III to this Supplement."

        (b)  All references in the Supplement to Chase and/or its affiliate
entities shall refer to their respective successors in interest.

        (c)  Schedule 1 to the Supplement is hereby amended and restated in its
entirety and replaced with Schedule 1 attached hereto

        (d)  An additional Schedule III is hereby added to the Supplement as
follows:


SCHEDULE III to the
Series 2000-1 Supplement


Series 2000-1 Definitions


        "Administrative Agent" shall mean Chase, a New York banking APA
corporation, as administrative agent on behalf of PARCO, and its successors and
assigns in such capacity.

        "Affected APA Bank" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement.

        "Aggregate Commitment" shall have the meaning assigned to such term in
the Series 2000-1 Asset Purchase Agreement.

1

--------------------------------------------------------------------------------




        "APA Bank Aggregate Invested Amount" shall have the meaning assigned to
it in the Series 2000-1 Asset Purchase Agreement.

        "APA Bank Invested Amount" shall have the meaning assigned to such term
in the Series 2000-1 Asset Purchase Agreement.

        "APA Bank Purchase Percentage" shall have the meaning assigned to such
term in the Series 2000-1 Asset Purchase Agreement.

        "Available Commitment" shall have the meaning assigned to such term in
the Series 2000-1 Asset Purchase Agreement.

        "Certificate Payments" shall have the meaning assigned to such term in
the 2000-1 Asset Purchase Agreement.

        "Chase Roles" shall have the meaning assigned in Section 11.17 of the
Series 2000-1 Supplement and Section 4.10 of the Series 2000-1 Asset Purchase
Agreement.

        "Commercial Paper" shall mean the short-term promissory notes of PARCO
issued in the United States commercial paper market.

        "Conduit Assignee" shall mean any special purpose vehicle issuing
indebtedness in the commercial paper market that is administered by Chase.

        "Deficit" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement.

        "Eligible Assignee" shall mean the Series 2000-1 APA Banks, and with
respect to any Series 2000-1 Purchaser, any Person that (A) is a Conduit
Assignee; or (B) (i) is a financial institution formed under the laws of any
OECD Country provided that such Person, if not a financial institution organized
under the laws of the United States, is acting through a branch or agency
located in the United States; (ii) has a short-term debt rating of at least
"A-1" from S&P, and "P-1" from Moody's; and (iii) except as to the Series 2000-1
APA Banks which in any event shall be an Eligible Assignee, is reasonably
acceptable to the Company.

        "Eurodollar Rate" shall mean, with respect to any Series 2000-1
Eurodollar Period, a rate per annum equal to the sum (rounded upwards, if
necessary, to the next higher 1/16 of 1%) of (A) the rate obtained by dividing
(i) the applicable LIBOR Rate by (ii) a percentage equal to 100% minus the
reserve percentage used for determining the maximum reserve requirement as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (including, without limitation, any marginal, emergency, supplemental,
special or other reserves) that is applicable to the Funding Agent during such
Series 2000-1 Eurodollar Period in respect of eurocurrency or eurodollar
funding, lending or liabilities (or, if more than one percentage shall be so
applicable, the daily average of such percentage for those days in such
Series 2000-1 Eurodollar Period during which any such percentage shall be
applicable) plus (B) the then daily net annual assessment rate (rounded upwards,
if necessary, to the nearest 1/16 of 1%) as estimated by the Funding Agent for
determining the current annual assessment payable by the Funding Agent to the
Federal Deposit Insurance Corporation in respect of eurocurrency or eurodollar
funding, lending or liabilities.

        "Face Amount" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement.

        "Fee Letter" shall mean the Fee Letter, dated as of December 21, 2000,
among the Company, the Funding Agent and the Series 2000-1 Initial Purchaser.

        "Funding Account" shall have the meaning assigned in subsection 2.04(a)
of the Series 2000-1 Asset Purchase Agreement.

2

--------------------------------------------------------------------------------




        "LIBOR Rate" shall mean, with respect to any Series 2000-1 Eurodollar
Period, the rate at which deposits in dollars are offered to the Funding Agent,
in the London interbank market at approximately 11:00 a.m. London time two
(2) Business Days before the first day of such Series 2000-1 Eurodollar Period
in an amount approximately equal to the Series 2000-1 Eurodollar Tranche to
which the Eurodollar Rate is to apply and for a period of time approximately
equal to the applicable Series 2000-1 Eurodollar Period.

        "Liquidity Fee Letter" shall have the meaning set forth in the
Series 2000-1 Asset Purchase Agreement.

        "Other Persons" shall have the meaning assigned to such term in
subsection 2.10(a) of the Series 2000-1 Supplement.

        "PARCO" shall mean Park Avenue Receivables Corporation, a Delaware
corporation, and any successor thereto.

        "PARCO Insolvency Event" shall have the meaning assigned such term in
the Series 2000-1 Asset Purchase Agreement.

        "PARCO Interest" shall mean, on any date of determination, the
Series 2000-1 Invested Amount less any interest therein transferred to the
Series 2000-1 APA Banks pursuant to Section 2.01 of the Series 2000-1 Asset
Purchase Agreement.

        "PARCO Invested Amount" shall have the meaning assigned to such term in
the Series 2000-1 Asset Purchase Agreement.

        "PARCO Termination Event" shall have the meaning assigned such term in
the Series 2000-1 Asset Purchase Agreement.

        "Potential Series 2000-1 Early Amortization Event" shall mean an event
which, with the giving of notice and/or the lapse of time, would constitute a
Series 2000-1 Early Amortization Event.

        "Pro Rata Share" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement.

        "Purchased Percentage" shall have the meaning assigned to such term in
the Series 2000-1 Supplement.

        "Purchaser's Acquisition Cost" shall have the meaning assigned to such
term in the Form of Transfer Supplement attached as Exhibit A to the
Series 2000-1 Asset Purchase Agreement.

        "Purchaser's Funding Balance" shall have the meaning assigned to such
term in the Form of Transfer Supplement attached as Exhibit A to the
Series 2000-1 Asset Purchase Agreement.

        "Rating Confirmation" shall have the meaning assigned to such term in
the Series 2000-1 Asset Purchase Agreement.

        "Sale Notice" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1" shall mean the Series of Investor Certificates and the
Subordinated Company Interests, the Principal Terms of which are set forth in
the Series 2000-1 Supplement.

        "Series 2000-1 Accrued Expense Adjustment" shall mean, for any Business
Day in any Accrual Period, the amount, if any, which may be less than zero,
equal to the difference between (a) the entire amount of (i) the sum of all
accrued and unpaid Series 2000-1 Daily Interest Expense from the beginning of
such Accrual Period to and including such Business Day, (ii) the Series 2000-1
Monthly Servicing Fee, (iii) the aggregate amount of all previously accrued and
unpaid Series 2000-1 Monthly Interest for prior Distribution Dates, (iv) the
aggregate amount of all

3

--------------------------------------------------------------------------------




accrued and unpaid Series 2000-1 Additional Interest and (v) all accrued
Series 2000-1 Program Costs, in each case for such Accrual Period determined as
of such day, and (b) the aggregate of the amounts transferred to the
Series 2000-1 Non-Principal Concentration Subaccount on or before such day in
respect of such Accrual Period pursuant to subsection 3A.03(a)(i) of the
Series 2000-1 Supplement, before giving effect to any transfer made in respect
of the Series 2000-1 Accrued Expense Adjustment on such day pursuant to the
proviso to such subsection.

        "Series 2000-1 Accrued Expense Amount" shall mean, for each Business Day
during an Accrual Period, the sum of (a) in the case of each of the first ten
Business Days in the Accrual Period, one-tenth of the Series 2000-1 Monthly
Servicing Fee, (in the case of the foregoing clause (a), up to the amount
thereof due and payable on the succeeding Distribution Date), (b) in the case of
each Business Day of each Accrual Period, an amount equal to the amount of
accrued and unpaid Series 2000-1 Daily Interest Expense in respect of such day,
(c) the aggregate amount of all previously accrued and unpaid Series 2000-1
Monthly Interest for prior Distribution Dates, (d) the aggregate amount of all
accrued and unpaid Series 2000-1 Additional Interest and (e) all Series 2000-1
Program Costs that have accrued since the preceding Business Day.

        "Series 2000-1 Accrued Interest Subaccount" shall have the meaning
assigned in subsection 3A.02(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Acquiring Purchaser" shall have the meaning assigned to
such term in subsection 11.10(b) of the Series 2000-1 Supplement.

        "Series 2000-1 Acquisition Date" shall have the meaning assigned to such
term in Section 7.01 of the Series 2000-1 Supplement.

        "Series 2000-1 Additional Interest" shall have the meaning assigned to
such term in subsection 3A.04(b) of the Series 2000-1 Supplement

        "Series 2000-1 Adjusted Invested Amount" shall mean, as of any date of
determination, (i) the Series 2000-1 Invested Amount on such date, minus
(ii) the amount on deposit in the Series 2000-1 Principal Concentration
Subaccount on such date up to a maximum of the Series 2000-1 Invested Amount.

        "Series 2000-1 Aggregate Commitment Amount" shall mean, with respect to
any Business Day, the aggregate amount of the Series 2000-1 Commitments of all
Series 2000-1 APA Banks on such date, as reduced from time to time or terminated
in their entirety pursuant to Section 2.08 of the Series 2000-1 Supplement.

        "Series 2000-1 Aggregate Unpaids" shall mean, at any time, an amount
equal to the sum of (i) the Series 2000-1 Invested Amount, (ii) the aggregate
amount of all previously accrued and unpaid Series 2000-1 Monthly Interest for
prior Distribution Dates, (iii) the aggregate amount of all accrued and unpaid
Series 2000-1 Additional Interest, (iv) any Series 2000-1 Commitment Fee payable
to the Funding Agent for the benefit of the Series 2000-1 Purchasers, and
(v) all other amounts owed (whether due or accrued) under the Transaction
Documents by the Company or the Master Servicer to PARCO and the Series 2000-1
APA Banks at such time.

        "Series 2000-1 Allocable Charged-Off Amount" shall mean, with respect to
any Special Allocation Settlement Report Date, the "Allocable Charged-Off
Amount", if any, that has been allocated to Series 2000-1.

        "Series 2000-1 Allocable Recoveries Amount" shall mean, with respect to
any Special Allocation Settlement Report Date, the "Allocable Recoveries
Amount", if any, that has been allocated to Series 2000-1.

4

--------------------------------------------------------------------------------




        "Series 2000-1 Allocated Receivables Amount" shall mean, on any date of
determination, the lower of (i) the Series 2000-1 Target Receivables Amount on
such day and (ii) the product of (x) the Aggregate Receivables Amount on such
day times (y) the percentage equivalent of a fraction the numerator of which is
the Series 2000-1 Target Receivables Amount on such day and the denominator of
which is the Aggregate Target Receivables Amount on such day.

        "Series 2000-1 Amortization Period" shall mean the period following the
Series 2000-1 Revolving Period and ending on the earlier of (a) the date when
the Series 2000-1 Invested Amount shall have been reduced to zero and all
accrued interest and other amounts owing on the Series 2000-1 VFC Certificate
and to the Funding Agent and the Series 2000-1 Purchasers under the Transaction
Documents shall have been paid and (b) the Series 2000-1 Termination Date.

        "Series 2000-1 APA Bank" shall mean any APA Bank party to the
Series 2000-1 Supplement and the Series 2000-1 Asset Purchase Agreement
including such APA Bank's permitted successors or assigns.

        "Series 2000-1 Applicable Margin" shall mean on any date of
determination, from and after the date of delivery of a Sale Notice or PARCO
Insolvency Notice (i) for each Series 2000-1 Eurodollar Tranche applicable to
Series 2000-1 VFC Certificate Interests held by the Series 2000-1 APA Banks,
3.50% per annum and (ii) for each Series 2000-1 Floating Tranche applicable to
Series 2000-1 VFC Certificate Interests held by the Series 2000-1 APA Banks,
3.50% per annum.

        "Series 2000-1 Article VII Costs" shall mean any amounts due pursuant to
Article VII of the Series 2000-1 Supplement.

        "Series 2000-1 Asset Purchase Agreement" shall mean the Asset Purchase
Agreement, dated as of December 21, 2000 by and among PARCO, Chase, as Funding
Agent, and the Series 2000-1 APA Banks from time to time party thereto and
relating to the Trust, as the same from time to time may be amended,
supplemented or otherwise modified and in effect.

        "Series 2000-1 Available Pricing Amount" shall mean, on any Business
Day, the sum of (i) the Series 2000-1 Unallocated Balance plus (ii) the
Series 2000-1 Increase, if any, on such date.

        "Series 2000-1 Benefited Purchaser" shall have the meaning assigned in
Section 11.12 of the Series 2000-1 Supplement.

        "Series 2000-1 Carrying Cost Reserve Ratio" shall mean, as of any
Settlement Report Date and continuing until (but not including) the next
Settlement Report Date, an amount (expressed as a percentage) equal to (a) the
product of (i) 2.0 times Days Sales Outstanding as of such day and (ii) the
greater of (1) 1.30 times the ABR in effect as of such day and (2) the
Eurodollar Rate plus the Series 2000-1 Applicable Margin, each as in effect as
of such day divided by (b) 365.

        "Series 2000-1 Certificate Rate" shall mean, on any date of
determination, the average (weighted based on the respective outstanding amounts
of the Series 2000-1 Floating Tranche, each Series 2000-1 CP Tranche and each
Series 2000-1 Eurodollar Tranche) of the ABR, the Series 2000-1 CP Rate and
Eurodollar Rate in effect on such day plus, in the case of the ABR and the
Eurodollar Rate, the applicable Series 2000-1 Applicable Margin and in the case
of the CP Rate the Series 2000-1 Utilization Fee Rate.

        "Series 2000-1 Collections" shall mean, with respect to any Business
Day, an amount equal to the product of (i) the Series 2000-1 Invested Percentage
on such Business Day and (ii) Aggregate Daily Collections.

        "Series 2000-1 Commitment" shall mean, as to any Series 2000-1 APA Bank,
its obligation to purchase the Series 2000-1 VFC Certificate on the
Series 2000-1 Issuance Date, to acquire all or part of the Series 2000-1 Initial
Purchaser's Series 2000-1 VFC Certificate Interest and to maintain

5

--------------------------------------------------------------------------------




and, subject to certain conditions, increase, its Series 2000-1 Purchaser
Invested Amount plus any accrued and unpaid discount therefrom, in an aggregate
amount, in each case, not to exceed at any one time outstanding the amount set
forth opposite such Series 2000-1 APA Bank's name on Schedule 1 of the
Series 2000-1 Supplement and Annex I of the Series 2000-1 Asset Purchase
Agreement under the caption "Commitment", or in its Series 2000-1 Commitment
Transfer Supplement as such amount may be reduced from time to time pursuant to
subsection 2.08(e) of the Series 2000-1 Supplement; collectively, as to all
Series 2000-1 APA Banks, the "Series 2000-1 Commitments".

        "Series 2000-1 Commitment Percentage" shall mean, as to any
Series 2000-1 APA Bank and as of any date, the percentage equivalent of a
fraction, the numerator of which is such Series 2000-1 APA Bank's Series 2000-1
Commitment as set forth on Schedule 1 of the Series 2000-1 Supplement and Annex
I of the Series 2000-1 Asset Purchase Agreement or in its Series 2000-1
Commitment Transfer Supplement and the denominator of which is the Series 2000-1
Aggregate Commitment Amount as of such date.

        "Series 2000-1 Commitment Period" shall mean the period commencing on
the Series 2000-1 Issuance Date and terminating on the Series 2000-1 Commitment
Termination Date.

        "Series 2000-1 Commitment Reduction" shall have the meaning assigned to
such term in subsection 2.08(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Commitment Termination Date" shall mean the earliest to
occur of (a) the date on which all amounts due and owing to PARCO and the APA
Banks in respect of the Series 2000-1 VFC Certificate have been indefeasibly
paid in full to PARCO and the APA Banks (as certified by the Funding Agent), and
the Series 2000-1 Aggregate Commitment Amount has been reduced to zero pursuant
to Section 2.08 of the Series 2000-1 Supplement and Section 2.05 of the
Series 2000-1 Asset Purchase Agreement and (b) the Series 2000-1 Scheduled
Commitment Termination Date.

        "Series 2000-1 Commitment Transfer Supplement" shall mean a commitment
transfer supplement substantially in the form of Exhibit B attached to the
Series 2000-1 Supplement.

        "Series 2000-1 Concentration Accounts" shall have the meaning assigned
to such term in subsection 3A.02(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Concentration Subaccounts" shall have the meaning
assigned to such term in subsection 3A.02(a) of the Series 2000-1 Supplement.

        "Series 2000-1 CP Rate" shall mean, with respect to any Series 2000-1 CP
Rate Period, the rate equivalent to (i) the weighted average of the discount
rates on all of the Series 2000-1 CP Tranches issued at a discount and
outstanding during the related Series 2000-1 CP Rate Period, converted to an
annual yield-equivalent rate on the basis of a 360-day year, which rates shall
include dealer fees and commissions and (ii) the weighted average of the annual
interest rates payable on all interest-bearing PARCO Commercial Paper
outstanding during the related Series 2000-1 CP rate period, on the basis of a
360-day year, which rates shall include dealer fees and commissions; provided
that, to the extent that the Series 2000-1 Invested Amount is funded by a
specific issuance of PARCO's Commercial Paper, the "Series 2000-1 CP Rate" shall
equal the rate or weighted average of the rates applicable to such issuance.

        "Series 2000-1 CP Rate Period" shall mean, with respect to any
Series 2000-1 CP Tranche, a Settlement Period.

        "Series 2000-1 CP Tranche" shall mean a portion of the Series 2000-1
Invested Amount for which the Series 2000-1 Monthly Interest is calculated by
reference to a particular Series 2000-1 CP Rate and a particular Series 2000-1
CP Rate Period.

6

--------------------------------------------------------------------------------




        "Series 2000-1 Daily Interest Deposit" shall mean, for any Business Day,
an amount equal to (i) the amount of accrued and unpaid Series 2000-1 Daily
Interest Expense in respect of such day plus (ii) the aggregate amount of all
previously accrued and unpaid Series 2000-1 Daily Interest Expense that has not
yet been deposited in the Series 2000-1 Accrued Interest Subaccount plus
(iii) the aggregate amount of all accrued and unpaid Series 2000-1 Additional
Interest.

        "Series 2000-1 Daily Interest Expense" for any day in any Accrual
Period, shall mean the sum of (A) the product of (i) the portion of the
Series 2000-1 Invested Amount (calculated without regard to clauses (d) and
(e) of the definition of Series 2000-1 Purchaser Invested Amount) allocable to
the Series 2000-1 Floating Tranche on such day divided by 365 and (ii) the ABR
plus the Series 2000-1 Applicable Margin in effect on such day plus the accrued
and unpaid Series 2000-1 Unused Fee in respect of such day, (B) the product of
(i) the portion of the Series 2000-1 Invested Amount (calculated without regard
to clauses (d) and (e) of the definition of Series 2000-1 Purchaser Invested
Amount) allocable to Series 2000-1 Eurodollar Tranches on such day divided by
360 and (ii) the Eurodollar Rate plus the Series 2000-1 Applicable Margin on
such day in effect with respect thereto plus the accrued and unpaid
Series 2000-1 Unused Fee in respect of such day and (C) the product of (i) the
Series 2000-1 Invested Amount (calculated without regard to clauses (d) and
(e) of the definition of Series 2000-1 Purchaser Invested Amount) allocable to
Series 2000-1 CP Tranches on such day divided by 360 and (ii) the Series 2000-1
CP Rate plus the accrued and unpaid Series 2000-1 Unused Fee in respect of such
day plus the accrued and unpaid Series 2000-1 Utilization Fee in respect of such
day; provided, however, that for the purposes of calculating Series 2000-1
Monthly Interest, the "Series 2000-1 Daily Interest Expense" for any day
following the date of determination shall be based on the allocable portions of
the Series 2000-1 Invested Amount, the ABR, Eurodollar Rate, the Series 2000-1
CP Rate and the applicable Series 2000-1 Margin and the Series 2000-1
Utilization Fee Rate, as of or in effect on such date of determination;
provided, further, that for any such day during the continuation of a
Series 2000-1 Early Amortization Period, the "Series 2000-1 Daily Interest
Expense" for such day shall be equal to the greater of (i) the sum of the
amounts calculated pursuant to clauses (A), (B) and (C) above and (ii) the
product of (x) the Series 2000-1 Invested Amount on such day divided by 365 and
(y) (A) the ABR in effect on such day plus 2.00% per annum or (B) the CP Rate
plus 2.00% per annum.

        "Series 2000-1 Decrease" shall have the meaning assigned to such term in
subsection 2.07(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Defaulting APA Bank" shall have the meaning assigned to
such term in subsection 2.06(c) of the Series 2000-1 Supplement or to the term
"Defaulting APA Bank" in subsection 2.02(b) of the Series 2000-1 Asset Purchase
Agreement.

        "Series 2000-1 Dilution Reserve Ratio" shall mean, as of any Settlement
Report Date, and continuing until (but not including) the next Settlement Report
Date, an amount (expressed as a percentage) that is calculated as follows:

        DRR = [(c * d) + [(e-d) * (e / d)]] * f

        where:

        DRR = Series 2000-1 Dilution Reserve Ratio;

        c = 2.00;

        d = the twelve-month rolling average of the Dilution Ratio that occurred
during the period of twelve consecutive Settlement Periods ending immediately
prior to such earlier Settlement Report Date;

7

--------------------------------------------------------------------------------




        e = the highest Dilution Ratio that occurred during the period of twelve
consecutive Settlement Periods ending prior to such earlier Settlement Report
Date; and

        f = the Dilution Period.

        "Series 2000-1 Early Amortization Date Balance" shall have the meaning
assigned to such term within the definition of "Termination Date Balance" in the
Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1 Early Amortization Event" shall have the meanings
assigned to such term in Section 5.01 of the Series 2000-1 Supplement.

        "Series 2000-1 Early Amortization Period" shall have the meanings
assigned to such term in Section 5.01 of the Series 2000-1 Supplement.

        "Series 2000-1 Euro Concentration Account" shall mean the account
established by the Trustee pursuant to Section 3A.02 of the Supplement.

        "Series 2000-1 Eurodollar Period" shall mean, with respect to any
Series 2000-1 Eurodollar Tranche:

        (a)  initially, following a PARCO Termination Event or any other
Series 2000-1 Purchase, the period commencing on such PARCO Termination Event or
any other Series 2000-1 Purchase and ending one month thereafter; and

        (b)  thereafter, each period commencing on the last day of the
immediately preceding Series 2000-1 Eurodollar Period applicable to such
Series 2000-1 Eurodollar Tranche and ending one month thereafter;

provided that, all of the foregoing provisions relating to Series 2000-1
Eurodollar Periods are subject to the following:

        (1)  if any Series 2000-1 Eurodollar Period would otherwise end on a day
that is not a Business Day, such Series 2000-1 Eurodollar Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Series 2000-1 Eurodollar Period into another calendar
month in which event such Series 2000-1 Eurodollar Period shall end on the
immediately preceding Business Day;

        (2)  any Series 2000-1 Eurodollar Period that would otherwise extend
beyond the Series 2000-1 Revolving Period shall end on the last day of the
Series 2000-1 Revolving Period; and

        (3)  any Series 2000-1 Eurodollar Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Series 2000-1
Eurodollar Period) shall end on the last Business Day of a calendar month.

        "Series 2000-1 Eurodollar Tranche" shall mean a portion of the
Series 2000-1 Invested Amount for which the Series 2000-1 Monthly Interest is
calculated by reference to the Eurodollar Rate determined by reference to a
particular Series 2000-1 Eurodollar Period.

        "Series 2000-1 Excess Program Costs" shall have the meaning assigned to
such term within the definition of "Series 2000-1 Program Costs".

        "Series 2000-1 Excluded Taxes" shall have the meaning assigned to such
term in subsection 7.03(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Floating Tranche" shall mean, on or after a PARCO
Termination Event or any other Series 2000-1 Purchase, that portion of the
Series 2000-1 Invested Amount not allocated to a

8

--------------------------------------------------------------------------------




Series 2000-1 Eurodollar Tranche for which the Series 2000-1 Monthly Interest is
calculated by reference to the ABR.

        "Series 2000-1 Forward Rate" shall mean the forward exchange rate of the
applicable maturity indicated by the Series 2000-1 FX Counterparty or the
Trustee, for currency exchange into United States Dollars of the Pound Sterling,
the Euro and any additional Approved Currency.

        "Series 2000-1 FX Counterparty" shall mean (i) on the Effective Date,
The Chase Manhattan Bank; and (ii) thereafter any FX counterparty or
counterparties in any Series 2000-1 FX Hedging Agreement, which has a short-term
unsecured rating of at least "A-1" by S&P and "P-1" by Moody's and that is
located outside the United Kingdom.

        "Series 2000-1 FX Hedging Agreements" shall mean each hedging agreement
entered into by the Trustee and the Series 2000-1 FX Counterparty for the
purpose of managing currency risk whether by way of forward exchange, cap,
dollar, swap, forward rate agreement or otherwise.

        "Series 2000-1 Increase" shall have the meaning assigned to such term in
subsection 2.05(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Increase Amount" shall have the meaning assigned to such
term in subsection 2.05(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Increase Date" shall have the meaning assigned to such
term in subsection 2.05(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Indemnified Amounts" shall have the meaning assigned to
such term in subsection 2.10(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Indemnified Parties" shall have the meaning assigned to
such term in subsection 2.10(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Initial Invested Amount" shall mean $125,000,000.

        "Series 2000-1 Initial Purchaser" shall mean PARCO, including its
successors and assigns and excluding, however, the Series 2000-1 APA Banks as
assignees pursuant to Section 2.06 of the Series 2000-1 Supplement.

        "Series 2000-1 Initial Purchaser Increase" shall have the meaning
assigned to such term in the Series 2000-1 Supplement.

        "Series 2000-1 Initial Subordinated Interest Amount" shall mean the
Series 2000-1 Subordinated Interest Amount on the Series 2000-1 Issuance Date.

        "Series 2000-1 Interest Shortfall" shall have the meaning assigned to
such term in subsection 3A.04(b) of the Series 2000-1 Supplement.

        "Series 2000-1 Invested Amount" shall mean, on any date of
determination, the aggregate sum of the Series 2000-1 Purchaser Invested Amount
for each Series 2000-1 Purchasers on such date.

        "Series 2000-1 Invested Percentage" shall mean, with respect to any
Business Day (i) during the Series 2000-1 Revolving Period, the percentage
equivalent of a fraction, the numerator of which is the Series 2000-1 Allocated
Receivables Amount as of the end of the immediately preceding Business Day and
the denominator of which is the greater of (A) the Aggregate Receivables Amount
as of the end of the immediately preceding Business Day and (B) the sum of the
numerators used to calculate the Invested Percentage for all Outstanding Series
on the Business Day for which such percentage is determined and (ii) during the
Series 2000-1 Amortization Period, the percentage equivalent of a fraction, the
numerator of which is the

9

--------------------------------------------------------------------------------




Series 2000-1 Allocated Receivables Amount as of the end of the last Business
Day of the Series 2000-1 Revolving Period (provided that if during the
Series 2000-1 Amortization Period, the amortization periods of all other
Outstanding Series which were outstanding prior to the commencement of the
Series 2000-1 Amortization Period commence, then, from and after the date the
last of such series commences its Amortization Period, the numerator shall be
the Series 2000-1 Allocated Receivables Amount as of the end of the Business Day
preceding such date) and the denominator of which is the greater of (A) the
Aggregate Receivables Amount as of the end of the immediately preceding Business
Day and (B) the sum of the numerators used to calculate the Invested Percentage
for all Outstanding Series on the Business Day for which such percentage is
determined.

        "Series 2000-1 Issuance Date" shall mean December 21, 2000.

        "Series 2000-1 Loss Amount" shall have the meaning assigned to such term
within the definition of "Loss Amount" in the Series 2000-1 Asset Purchase
Agreement.

        "Series 2000-1 Loss Reserve Ratio" shall mean, on any Settlement Report
Date, and continuing until (but not including) the next Settlement Report Date,
an amount (expressed as a percentage) that is calculated as follows:

        LRR = [(a * b)/c] * d * e

        where:

        LRR = Series 2000-1 Loss Reserve Ratio;

        a = the aggregate Principal Amount of Receivables contributed by the
Contributor to the Company (and in which a Participation and a security interest
has been granted by the Company to the Trust) during the three Settlement
Periods immediately preceding such earlier Settlement Report Date;

        b = the highest three-month rolling average of the Aged Receivables
Ratio that occurred during the period of twelve consecutive Settlement Periods
ending prior to such earlier Settlement Report Date;

        c = the Aggregate Receivables Amount as of the last day of the
Settlement Period immediately preceding such earlier Settlement Report Date;

        d = 2.00; and

        e = Payment Terms Factor.

        "Series 2000-1 Majority Purchasers" shall mean (i) on any day prior to
the occurrence of a PARCO Termination Event, the Series 2000-1 Initial Purchaser
and the Series 2000-1 APA Banks having, in the aggregate, more than 50% of the
Series 2000-1 Aggregate Commitment Amount and (ii) on or after the occurrence of
a PARCO Termination Event, the Series 2000-1 APA Banks having, in the aggregate,
more than 50% of the Series 2000-1 Aggregate Commitment Amount.

        "Series 2000-1 Maximum Commitment Amount" shall mean initially
$127,500,000, as such amount may be reduced from time to time in accordance with
the Transaction Documents.

        "Series 2000-1 Maximum Invested Amount" shall mean, on any day, the
lesser of (a) the Series 2000-1 Maximum Commitment Amount as of such day divided
by 1.02 and (b) the Aggregate Receivables Amount as of such day minus the
Series 2000-1 Required Subordinated Amount as of such day.

        "Series 2000-1 Maximum Percentage Factor" shall mean 100%.

10

--------------------------------------------------------------------------------




        "Series 2000-1 Minimum Ratio" shall mean, as of any Settlement Report
Date and continuing until (but not including) the next Settlement Report Date,
an amount (expressed as a percentage) that is calculated for the Series 2000-1
VFC Certificate as follows:

        MR = (a * b) + c

        where:

        MR = Series 2000-1 Minimum Ratio;

        a = the average of the Dilution Ratio during the period of the twelve
consecutive Settlement Periods ending prior to such earlier Settlement Report
Date;

        b = the Dilution Period; and

        c = with respect to Series 2000-1 VFC Certificate, 12%, provided that if
Moody's rates the senior unsecured long-term debt obligations of the Servicer
Guarantor "B2" or better for a continuous period of 6 months, such percentage
shall, with the consent of Moody's, be reduced to 11%.

        "Series 2000-1 Monthly Interest" shall mean, with respect to any Accrual
Period, the sum of the Series 2000-1 Daily Interest Expense for each day in such
Accrual Period.

        "Series 2000-1 Monthly Interest Distribution" shall have the meaning
assigned to such term in subsection 3A.04(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Monthly Interest Payment" shall have the meaning assigned
to such term in subsection 3A.06(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Monthly Principal Payment" shall have the meaning
assigned to such term in subsection 3A.05(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Monthly Servicing Fee" shall have the meaning assigned to
such term in Section 6.01 of the Series 2000-1 Supplement

        "Series 2000-1 Non-Defaulting APA Bank" shall have the meaning assigned
to such term in subsection 2.06(c) of the Series 2000-1 Supplement and
Section 2.02(b) of the Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1 Non-Excluded Taxes" shall have the meaning assigned to
such term in subsection 7.03(a) of the Series 2000-1 Supplement.

        "Series 2000-1 Non-Principal Concentration Subaccount" shall have the
meaning assigned to such term in subsection 3A.02(a) of the Series 2000-1
Supplement.

        "Series 2000-1 Other Taxes" shall have the meaning assigned to such term
in subsection 7.03(a) of the Series 2000-1 Supplement.

11

--------------------------------------------------------------------------------






        "Series 2000-1 Participants" shall have the meaning assigned in
subsection 11.10(f) of the Series 2000-1 Supplement

        "Series 2000-1 Percentage Factor" shall mean the fraction, expressed as
a percentage, computed on any date of determination as follows: (i) the
Series 2000-1 Target Receivables Amount on such date, divided by (ii) the
Series 2000-1 Allocated Receivables Amount plus any funds on deposit in the
subaccount for the General Reserve Account relating to Series 2000-1. The
Series 2000-1 Percentage Factor shall be calculated by the Master Servicer on
the Series 2000-1 Issuance Date. Thereafter, until the Series 2000-1 Termination
Date, the Master Servicer shall recompute the Series 2000-1 Percentage Factor as
of the close of business on each Business Day and report such recomputations to
the Funding Agent in the Daily Report, Monthly Settlement Report and as
otherwise requested by the Funding Agent. The Series 2000-1 Percentage Factor
shall remain constant from the time as of which any such computation or
recomputation is made until the time as of which the next such recomputation
shall be made, notwithstanding any additional Receivables arising or any
Series 2000-1 Increase or Series 2000-1 Decrease during any period between
computations of the Series 2000-1 Percentage Factor. The Series 2000-1
Percentage Factor shall remain constant at 100% at all times on and after the
Series 2000-1 Termination Date until such time as the Funding Agent, on behalf
of PARCO and the Series 2000-1 APA Banks, shall have received the Series 2000-1
Aggregate Unpaids in cash.

        "Series 2000-1 Pound Sterling Concentration Account" shall mean the
account established by the Trustee pursuant to Section 3A.02 of the Supplement.

        "Series 2000-1 Principal Concentration Subaccount" shall mean the
account established by the Trustee pursuant to Section 3A.02(a) of the
Series 2000-1 Supplement.

        "Series 2000-1 Program Costs" shall mean, for any Business Day, the sum
of (i) all expenses, indemnities and other amounts due and payable to the
Series 2000-1 Purchasers and the Funding Agent under the Pooling Agreement or
the Series 2000-1 Supplement (including, without limitation, any Series 2000-1
Article VII Costs), (ii) the product of (A) all unpaid fees and expenses due and
payable to counsel to, and independent auditors of, the Company (other than fees
and expenses payable on or in connection with the closing of the issuance of the
Series 2000-1 VFC Certificate) and (B) a fraction, the numerator of which is the
Series 2000-1 Aggregate Commitment Amount on such Business Day, and the
denominator of which is the sum of (x) the Invested Amount on such Business Day
for all Series then Outstanding (excluding Series 2000-1), and (y) the
Series 2000-1 Aggregate Commitment Amount on such Business Day, and (iii) all
unpaid fees and expenses due and payable to the Series 2000-1 Rating Agencies;
provided, however, that Series 2000-1 Program Costs shall not exceed $100,000 in
the aggregate in any fiscal year of the Master Servicer (any amount of the
foregoing expenses, indemnities and fees in excess of $100,000 shall be referred
to herein as "Series 2000-1 Excess Program Costs").

        "Series 2000-1 Purchase" shall mean any assignment by the Series 2000-1
Initial Purchaser to the Series 2000-1 APA Banks of all or a portion of the
Series 2000-1 Initial Purchaser's right, title and interest in and to the
Series 2000-1 Purchaser Invested Amount pursuant to Section 2.01 of the
Series 2000-1 Asset Purchase Agreement and Section 2.06 of the Series 2000-1
Supplement.

        "Series 2000-1 Purchase Amount" shall have the meaning assigned to such
term in the Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1 Purchase Date" shall have the meaning assigned to such
term in the Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1 Purchase Percentage" shall have the meaning assigned to
such term in a Series 2000-1 Asset Purchase Agreement.

12

--------------------------------------------------------------------------------




        "Series 2000-1 Purchased Percentage" shall have the meaning assigned to
such term in a Series 2000-1 Commitment Transfer Supplement substantially in the
form attached as Exhibit B to the Series 2000-1 Supplement.

        "Series 2000-1 Purchase Price" shall have the meaning assigned to such
term in the Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1 Purchaser" shall mean, prior to a PARCO Termination
Event, the Series 2000-1 Initial Purchaser and each Series 2000-1 Acquiring
Purchaser, and on and after a PARCO Termination Event or a Series 2000-1
Purchase, the Series 2000-1 APA Banks and each Series 2000-1 Acquiring
Purchaser.

        "Series 2000-1 Purchaser Invested Amount" shall mean, (i) with respect
to the Series 2000-1 Initial Purchaser on the Series 2000-1 Issuance Date, an
amount equal to the Series 2000-1 Initial Invested Amount (ii) if the
Series 2000-1 Initial Purchaser does not fund any or all of the Series 2000-1
Initial Invested Amount on such Series 2000-1 Issuance Date (x) with respect to
the Series 2000-1 Initial Purchaser, the Series 2000-1 Initial Invested Amount
so funded by the Series 2000-1 Initial Purchaser (y) with respect to the
Series 2000-1 APA Banks an amount equal to such Series 2000-1 APA Bank's
Series 2000-1 Commitment Percentage of the Series 2000-1 Initial Invested Amount
so funded by such Series 2000-1 APA Bank (iii) with respect to any date of
determination after the Series 2000-1 Issuance Date, an amount equal to (a) the
Series 2000-1 Initial Invested Amount allocable to the Series 2000-1 VFC
Certificate Interest of such Series 2000-1 Purchaser on the immediately
preceding Business Day, (or, with respect to the day as of which such
Series 2000-1 Purchaser becomes a Series 2000-1 Purchaser, whether pursuant to
Section 2.06 of the Series 2000-1 Supplement, by executing a counterpart of the
Series 2000-1 Supplement, a Series 2000-1 Commitment Transfer Supplement or
otherwise, the portion of the transferor's Series 2000-1 Purchaser Invested
Amount being purchased) plus (b) the amount of any Series 2000-1 Increase Amount
pursuant to Section 2.05 of the Series 2000-1 Supplement made on such day minus
(c) the amount of any distributions received and applied to such Series 2000-1
Purchaser pursuant to Section 2.07 or subsection 3A.06(c)(ii) of the
Series 2000-1 Supplement on such day, minus (d) the aggregate Series 2000-1
Allocable Charged Off Amount allocable to the Series 2000-1 VFC Certificate
Interest of such Series 2000-1 Purchaser on or prior to such date pursuant to
subsection 3A.05(b)(ii) of the Series 2000-1 Supplement, plus (e) the aggregate
Series 2000-1 Allocable Recoveries Amount allocate to the Series 2000-1 VFC
Certificate Interest of such Series 2000-1 Purchaser on or prior to such date
pursuant to subsection 3A.05(c)(i) of the Series 2000-1 Supplement.

        "Series 2000-1 Purchase Price Deficit" shall have the meaning assigned
to such term in subsection 2.06(c) of the Series 2000-1 Supplement.

        "Series 2000-1 Rating Agencies" shall mean the collective reference to
S&P and Moody's.

        "Series 2000-1 Ratio" shall mean the greater of (i) the sum of the
Series 2000-1 Dilution Reserve Ratio and the Series 2000-1 Loss Reserve Ratio
and (ii) the Series 2000-1 Minimum Ratio.

        "Series 2000-1 Reduction Percentage" shall mean, with respect to any
Series 2000-1 Purchase for which there is a Series 2000-1 Loss Amount, the
percentage equivalent of a fraction, the numerator of which is the Series 2000-1
Loss Amount for such Series 2000-1 Purchase and the denominator of which is the
sum of (i) the Series 2000-1 Early Amortization Date Balance and (ii) the
Series 2000-1 Loss Amount.

        "Series 2000-1 Register" shall have the meaning assigned to such term in
subsection 11.10(d) of the Series 2000-1 Supplement.

13

--------------------------------------------------------------------------------




        "Series 2000-1 Required APA Banks" shall mean, on any day, the
Series 2000-1 APA Banks having, in the aggregate, more than 51% of the
Series 2000-1 Aggregate Commitment Amount.

        "Series 2000-1 Required Subordinated Amount" shall mean (a) on any date
of determination during the Series 2000-1 Revolving Period, an amount equal to
the sum of:

          (i)  an amount equal to the product of (A) the Series 2000-1 Adjusted
Invested Amount on such day (after giving effect to any increase or decrease
thereof on such day) and (B) a fraction the numerator of which is the
Series 2000-1 Ratio and the denominator of which is one minus the Series 2000-1
Ratio;

        (ii)  the product of (A) the Series 2000-1 Invested Amount (after giving
effect to any increase or decrease thereof on such day) and (B) a fraction the
numerator of which is the Series 2000-1 Carrying Cost Reserve Ratio in effect
for the Accrual Period in which such day falls and the denominator of which is
one minus the Series 2000-1 Ratio; and

        (iii)  the product of (A) the aggregate Principal Amount of Receivables
in the Trust on such day, (B) a fraction the numerator of which is the
Series 2000-1 Adjusted Invested Amount on such day, and the denominator of which
is the sum of (1) the Series 2000-1 Aggregate Commitment Amount on such day
(after giving effect to any increase or decrease thereof on such day) and
(2) the Invested Amount on such day for all other Series then outstanding and
(C) a fraction the numerator of which is the Servicing Reserve Ratio and the
denominator of which is one minus the Series 2000-1 Ratio;

        and (b) on any date of determination during the Series 2000-1
Amortization Period, an amount equal to the Series 2000-1 Required Subordinated
Amount on the last Business Day of the Series 2000-1 Revolving Period; provided
that such amount shall be adjusted on each Special Allocation Settlement Report
Date, if any, as set forth in subsection 3A.05(b)(i) and subsection
3A.05(c)(ii) of the Series 2000-1 Supplement.

        "Series 2000-1 Revolving Period" shall mean the period commencing on the
Series 2000-1 Issuance Date and terminating on the earlier to occur of the close
of business on (i) the date on which a Series 2000-1 Early Amortization Period
is declared to commence or automatically commences and (ii) the Series 2000-1
Commitment Termination Date.

        "Series 2000-1 Scheduled Commitment Termination Date" shall mean
364 days after the Effective Date, as may be extended for an additional 364 days
from time to time in writing by PARCO, the Funding Agent and the Series 2000-1
APA Banks.

        "Series 2000-1 Subordinated Interest Amount" shall mean, for any date of
determination, an amount equal to (i) the Series 2000-1 Allocated Receivables
Amount minus (ii) the Series 2000-1 Adjusted Invested Amount.

        "Series 2000-1 Subordinated Interest Increase Amount" shall have the
meaning assigned to such term in subsection 2.05(a) of the Series 2000-1
Supplement.

        "Series 2000-1 Subordinated Interest Reduction Amount" shall have the
meaning assigned in subsection 2.07(b) of the Series 2000-1 Supplement.

        "Series 2000-1 Subordinated Interests" shall have the meaning assigned
to such term in subsection 2.02(b) of the Series 2000-1 Supplement.

        "Series 2000-1 Supplement" shall mean the Supplement to the Pooling
Agreement relating to the Series 2000-1 Investor Certificates.

14

--------------------------------------------------------------------------------




        "Series 2000-1 Target Receivables Amount" shall mean, on any date of
determination, the sum of (i) the Series 2000-1 Adjusted Invested Amount on such
day and (ii) the Series 2000-1 Required Subordinated Amount for such day.

        "Series 2000-1 Term" shall mean, with respect to each Series 2000-1
Commitment of a Series 2000-1 Purchaser, the period beginning on the
Series 2000-1 Issuance Date and terminating on the Series 2000-1 Commitment
Termination Date.

        "Series 2000-1 Transfer Effective Date" shall have the meaning specified
in the Form of Transfer Supplement attached as Exhibit A to the Series 2000-1
Asset Purchase Agreement.

        "Series 2000-1 Transfer Effective Notice" shall have the meaning
specified in the form of Transfer Supplement attached as Exhibit A to the
Series 2000-1 Asset Purchase Agreement.

        "Series 2000-1 Transfer Issuance Date" shall mean the date on which a
Series 2000-1 Commitment Transfer Supplement becomes effective pursuant to the
terms of such Series 2000-1 Commitment Transfer Supplement.

        "Series 2000-1 Unallocated Balance" shall mean, on any Business Day with
respect to the APA Banks and the APA Banks' Series 2000-1 Purchaser Invested
Amount, the sum of (A) the portion of the Series 2000-1 Invested Amount for
which interest is then being calculated by reference to the ABR and (B) the
portion of the Series 2000-1 Invested Amount allocated to any Series 2000-1
Eurodollar Tranche that expires on such Business Day.

        "Series 2000-1 Unused Fee" shall have the meaning assigned to such term
in subsection 2.09(b) of the Series 2000-1 Supplement.

        "Series 2000-1 Unused Fee Rate" shall have the meaning assigned to such
term in the Fee Letter.

        "Series 2000-1 U.S. Dollar Concentration Account" shall mean the account
established by the Trustee pursuant to Section 3A.02 of the Series 2000-1
Supplement.

        "Series 2000-1 Utilization Fee" shall have the meaning assigned to such
term in subsection 2.09(c) of the Series 2000-1 Supplement.

        "Series 2000-1 Utilization Fee Rate" shall have the meaning assigned to
such term in the Fee Letter.

        "Series 2000-1 VFC Certificate" shall mean the Series 2000-1 VFC
Certificate executed and authenticated by the Trustee, substantially in the form
of Exhibit A attached to the Series 2000-1 Supplement.

        "Series 2000-1 VFC Certificate Interest" shall mean each undivided
percentage interest in the Series 2000-1 VFC Certificate acquired by (i) the
Series 2000-1 Initial Purchaser in connection with the initial purchase of such
Series 2000-1 VFC Certificate or any Series 2000-1 Increase or (ii) any
Series 2000-1 APA Bank becoming a Series 2000-1 Purchaser hereunder pursuant to
a transfer in accordance with Section 2.03(a) of the Supplement of such
Series 2000-1 VFC Certificate Interest or any Series 2000-1 Increase in the
Series 2000-1 Invested Amount.

        "Series 2000-1 VFC Certificateholder" shall mean the registered holder
of a Series 2000-1 VFC Certificate.

        "Series 2000-1 VFC Certificateholder's Interest" shall have the meaning
assigned to such term in subsection 2.02(a) of the Series 2000-1 Supplement.

        "Transaction Parties" shall have the meaning assigned to such term in
subsection 2.06(d) of the Series 2000-1 Supplement or Section 3.01 of the
Series 2000-1 Asset Purchase Agreement.

15

--------------------------------------------------------------------------------




        "Transaction Supplement" shall have the meaning assigned to such term in
subsection 5.05(c) of the Series 2000-1 Asset Purchase Agreement.

        "Transfer Effective Date" shall have the meaning assigned to such term
in the Series 2000-1 Asset Purchase Agreement.

        "Transferred Percentage" shall have the meaning specified in the form of
Transfer Supplement attached as Exhibit A to the Series 2000-1 Asset Purchase
Agreement.

        "Unaccrued Discount" shall have the meaning assigned to such term in the
Series 2000-1 Asset Purchase Agreement.

        "VFC Certificate Income" shall have the meaning assigned to such term in
the Series 2000-1 Asset Purchase Agreement.

        "VFC Certificate Non-Income" shall have the meaning assigned to such
term in the Series 2000-1 Asset Purchase Agreement.

        Section 3.    Ratification of Supplement.    The Supplement, as amended
hereby, is in all respects ratified and confirmed.

        Section 4.    Waiver of Notice by Funding Agent.    The Funding Agent
hereby waives any prior notice and any notice period that may be required in
connection with the execution of this Amendment by the Pooling Agreement or the
Supplement.

        Section 5.    Waiver of Notice by All Parties.    Each of the parties
waives any prior notice and any notice period that may be required by any other
agreement or document in connection with the execution of this Amendment.

        Section 6.    GOVERNING LAW.    THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REFERENCE TO
ANY CONFLICT OF LAW PRINCIPLES.

        Section 7.    Counterparts.    This Amendment may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.

        Section 8.    Headings.    The headings of Sections contained in this
Amendment are provided for convenience only. They form no part of this Amendment
or the Supplement and shall not affect the construction or interpretation of
this Amendment or Supplement or any provisions hereof or thereof.

[Remainder of Page Intentionally Left Blank]

16

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date set forth on the first page hereof.

      HUNTSMAN RECEIVABLES FINANCE LLC,
as Company


 
 
 
        By: /s/  SAMUEL D. SCRUGGS      

--------------------------------------------------------------------------------

Name: Samuel D. Scruggs
Title: Vice President and Treasurer


 
 
 
        HUNTSMAN (EUROPE) BVBA,
as Master Servicer


 
 
 
        By: /s/  J. KIMO ESPLIN      

--------------------------------------------------------------------------------

Name: J. Kimo Esplin
Title: Manager


 
 
 
        J.P. MORGAN (IRELAND) PLC,
not in its individual capacity but solely as Trustee


 
 
 
        By: /s/  DEAN FLETCHER      

--------------------------------------------------------------------------------

Name: Dean Fletcher
Title: Director


 
 
 
  CONSENTED AND ACKNOWLEDGED      
JPMORGAN CHASE BANK,
as Funding Agent
 
 
 


 
 
 
  By: /s/  LARA GRAFF      

--------------------------------------------------------------------------------

Name: Lara Graff
Title: Vice President      


 
 
 
  JP MORGAN CHASE BANK,
as APA Bank      


 
 
 
  By: /s/  BRADLEY SCHWARTZ      

--------------------------------------------------------------------------------

Name: Bradley Schwarts
Title: Managing Director      


 
 
 
  PARK AVENUE RECEIVABLES CORPORATION,
as Series 2000-1 Initial Borrower      


 
 
 
  By: /s/  ANDREW L. STIDD      

--------------------------------------------------------------------------------

Name: Andrew L. Stidd
Title: President      

--------------------------------------------------------------------------------


SCHEDULE 1

(Series 2000-1 Commitments)


JP Morgan Chase Bank   $125,000,000

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.27



SECOND AMENDMENT dated as of October 21, 2002 between HUNTSMAN RECEIVABLES
FINANCE LLC, as Company HUNTSMAN (EUROPE), BVBA, as Master Servicer and and J.P.
MORGAN (IRELAND) PLC, as Trustee to SERIES 2000-1 SUPPLEMENT Dated as of
December 21, 2000

SCHEDULE III to the Series 2000-1 Supplement



Series 2000-1 Definitions
SCHEDULE 1 (Series 2000-1 Commitments)
